
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 247
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Mack (for
			 himself, Mr. Bishop of Utah,
			 Mr. Bartlett,
			 Mr. Broun of Georgia,
			 Mr. Lamborn,
			 Mr. Hensarling,
			 Mr. Gingrey of Georgia,
			 Mrs. Blackburn,
			 Mr. Chaffetz,
			 Mr. Poe of Texas,
			 Mr. Kline, and
			 Mr. Franks of Arizona) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the Bolivarian Republic of
		  Venezuela to be designated a state sponsor of terrorism for its support of
		  Iran, Hezbollah, and the Revolutionary Armed Forces of Colombia
		  (FARC).
	
	
		Whereas state sponsors of terrorism provide critical
			 support to non-state terrorist groups;
		Whereas section 6(j) of the Export Administration Act of
			 1979, section 40 of the Arms Export Control Act, and section 640A of the
			 Foreign Assistance Act of 1961 stipulate that a designated state sponsor of
			 terrorism is one “that repeatedly provides support to acts of international
			 terrorism”;
		Whereas the Bolivarian Republic of Venezuela has
			 repeatedly provided support and refuge for acts of international terrorism,
			 including support for the Revolutionary Armed Forces of Colombia (FARC), the
			 National Liberation Army (ELN), Hamas, and Hezbollah as well as closely
			 aligning itself with Iran, a designated state sponsor of terrorism, and the
			 Iranian Revolutionary Guards Corps (IRGC) Qods Force;
		Whereas Venezuela has become Iran’s closest ally in the
			 Western Hemisphere;
		Whereas an April 2010 Pentagon report to Congress stated
			 the IRGC Qods Force “have witnessed an increased presence in Latin America,
			 particularly Venezuela.”;
		Whereas Iran has been designated by the United States
			 Government as a state sponsor of terrorism and according to the 2009 Department
			 of State Country Report on Terrorism “has remained the most active state
			 sponsor of terrorism”;
		Whereas the 2008 Report states that the Government of Iran
			 continues to pursue an expansion of its military ties into the Western
			 Hemisphere and parts of Africa, including through its IRGC–Qods Force;
		Whereas Venezuela has concluded more than 200 bilateral
			 agreements with Iran on military cooperation, the sharing of intelligence,
			 establishing direct civilian airline flights between Caracas and Tehran,
			 expanding financial cooperation, and initiating cultural exchanges, among
			 others;
		Whereas reports that identify Venezuelan shipments of
			 gasoline to Iran make government-owned entities in Venezuela demonstrably
			 sanctionable under the Comprehensive Iran Sanctions Accountability and
			 Disinvestment Act of 2010 (CISADA);
		Whereas in a March 2009 congressional testimony, Admiral
			 James G. Stavridis, then commander of the United States Southern Command,
			 asserted that the main concern about Iran's increased activity in Latin America
			 is its links to Hezbollah;
		Whereas in a January 2009 congressional testimony,
			 Secretary of Defense Robert Gates maintained that he was concerned about the
			 level of “subversive activity that the Iranians are carrying on in a number of
			 places in Latin America, particularly South America and Central
			 America”;
		Whereas the State Department’s 2008 Country Report on
			 Terrorism has stated that Hezbollah closely follows the religious guidance of
			 Iranian Supreme Leader Ali Khamenei;
		Whereas Hezbollah was designated as a Foreign Terrorist
			 Organization on October 8, 1997, and is closely allied with Iran and often acts
			 at its behest;
		Whereas prior to September 11, 2001, Hezbollah was
			 responsible for more deaths of United States citizens than any other terrorist
			 group;
		Whereas Hezbollah has already attacked Western Hemisphere
			 targets, exemplified by the attacks on the Israeli Embassy in Argentina in 1992
			 and the Argentine-Israeli Mutual Association in Buenos Aires in 1994;
		Whereas the 2008 State Department’s Country Report on
			 Terrorism states that the FARC was designated as a Foreign Terrorist
			 Organization on October 8, 1997;
		Whereas the Report continues that “[t]he Revolutionary
			 Armed Forces of Colombia (FARC) is Latin America's oldest, largest, most
			 capable, and best-equipped insurgency”;
		Whereas the Report states that the U.S. Department of the
			 Treasury has designated a Venezuelan diplomat as a Hezbollah supporter and two
			 senior Venezuelan Government officials and the former Justice and Interior
			 Minister for materially assisting the narcotics trafficking activities of the
			 FARC;
		Whereas, for more than 40 years, the FARC has carried out
			 bombings, mortar attacks, kidnappings, extortion, guerrilla warfare, and drug
			 trafficking targeting Colombian and United States political, military, and
			 economic interests as well as foreign citizens;
		Whereas in July 2009, the Colombian military conducted a
			 raid on a FARC training camp and recovered Swedish-made anti-tank rocket
			 launchers sold to Venezuela in the 1980s;
		Whereas seized documents from a Colombia-led raid against
			 the FARC on March 1, 2008, suggest evidence of $300,000,000 in payments to the
			 FARC from the Venezuelan Government, and efforts by the FARC to obtain 50
			 kilograms of uranium;
		Whereas in January 2008, Chavez praised the FARC as “a
			 real army” and “an insurgent force with a political project”, and called upon
			 foreign governments to cease referring to the FARC as a terrorist
			 organization;
		Whereas in May 2009, the Secretary of State renewed an
			 arms embargo against Venezuela for all United States commercial arms sales and
			 re-transfers to Venezuela;
		Whereas the 2008 Country Report noted that Venezuelan
			 citizenship, identity, and travel documents remained easy to obtain, making the
			 country a potentially attractive way-station for terrorists;
		Whereas the Department of Homeland Security is required to
			 assess security at foreign airports with direct service to the United States to
			 determine compliance with standards established by the International Civil
			 Aviation Organization (ICAO);
		Whereas the United States Transportation Security
			 Administration says it “has been unable to assess security measures at
			 international airports in Venezuela that serve as the last point of departure
			 for nonstop flights to the United States”;
		Whereas the activities of supporters and financiers of
			 terrorist organizations in the Western Hemisphere constitute a severe threat to
			 the United States and its allies and interests; and
		Whereas many countries in the Western Hemisphere make
			 serious prevention and preparedness efforts, including cooperation with the
			 United States, to address the mutual threat that terrorism poses to the region:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the Government of the Bolivarian
			 Republic of Venezuela for its state-sponsored support of international
			 terrorist groups;
			(2)calls on the
			 Secretary of State to designate Venezuela as a state sponsor of terrorism; and
			(3)urges increased
			 and sustained cooperation on counter-terrorism initiatives between the
			 Government of the United States and allies in the region.
			
